t c memo united_states tax_court william l weller petitioner v commissioner of internal revenue respondent docket no filed date william l weller pro_se patsy a clarke for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioner’s federal income taxes and penalties as follows year deficiency penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner engaged in his glider plane-related activities during the years in issue with the objective of making a profit within the meaning of sec_183 whether petitioner is entitled to deductions for unreimbursed employee_expenses that he claimed for and whether petitioner is liable for accuracy-related_penalties under sec_6662 all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in the state of washington at the time the petition was filed in petitioner was laid off from the boeing co boeing subsequently he believed there was an opportunity in the pacific northwest to offer high-performance glider training he received his training in high-performance gliders in arizona and learned that others seeking this training had also traveled away from the pacific northwest to arizona california and florida petitioner is licensed by the federal aviation administration faa as a certified flight instructor airplane certified flight instructor instruments and certified flight instructor glider petitioner performed flight instruction for the boeing employees soaring club on date petitioner formed northwest eagle soaring l l c northwest in washington northwest provides private glider flight instruction and glider plane rides petitioner did not prepare a business plan for northwest during the years in issue northwest had no employees in late petitioner used money he inherited to complete his purchase of a dg-1000 high-performance glider plane for dollar_figure and he placed it in service on date northwest conducts its activities primarily on weekends from march through november glider flights are restricted to times of good visibility for business promotion northwest maintains a web site distributes marketing flyers to locations such as airports and aviation-related businesses and advertises in a flying publication petitioner maintained flight logs for the glider activities as required by the faa the glider flight hours logged were and dollar_figure for and respectively the faa regulations c f_r sec_91 b in effect for the years in issue required an aircraft to receive an additional annual inspection if it carried persons for hire or for flight instruction beyond hours in petitioner focused his time on the northwest activities and did not have other employment on his federal_income_tax return petitioner reported wages of dollar_figure and a loss of dollar_figure from his northwest activities in date petitioner started working full time for harbour homes inc petitioner reported wages of dollar_figure on his form_1040 u s individual_income_tax_return and claimed unreimbursed employee business_expenses of dollar_figure on schedule a itemized_deductions on a schedule c profit or loss from business prepared for northwest petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure that included a deduction for depreciation of dollar_figure for the glider this depreciation deduction was calculated on form_4562 depreciation and amortization including information on listed_property using a cost_basis of dollar_figure a 7-year recovery_period the 200-percent declining balance method and the mid-quarter convention petitioner reported no tax due for petitioner continued working full time for harbour homes inc until date when he began a full-time job with boeing as an engine build-up mechanic on his form_1040 petitioner reported wages of dollar_figure and claimed unreimbursed employee business_expenses of dollar_figure on schedule a on the northwest schedule c petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure that included a depreciation deduction of dollar_figure petitioner reported no tax due for in petitioner worked full time for boeing on his form_1040 petitioner reported wages of dollar_figure and claimed unreimbursed employee_expenses of dollar_figure on the northwest schedule c petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure that included a depreciation deduction of dollar_figure petitioner did not carry insurance on the glider in reducing his reported expenses by approximately dollar_figure as compared to and when he carried insurance petitioner did not claim the northwest loss on his form_1040 because of an issue he attributed to the computer_software he used to prepare his tax_return petitioner reported tax due of dollar_figure for the irs audited petitioner’s and income_tax returns and determined that the northwest activities during the years in issue did not satisfy the objective of making a profit within the meaning of sec_183 accordingly the examiner determined that for each of those years petitioner was not entitled to deduct the claimed northwest schedule c expenses except to the extent of schedule c gross_receipts that petitioner’s northwest schedule c gross_receipts should be reported as other income on his form_1040 and the schedule c expenses should be reported as other miscellaneous expenses on schedule a and petitioner’s unreimbursed employee business_expenses should be disallowed and reported as schedule a expenses these determinations by the examiner were included in the notice_of_deficiency sent to petitioner on date opinion under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 the expectation of making a profit need not be reasonable 85_tc_557 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the proper focus of the test is the taxpayer’s subjective intent however objective indicia may be used to establish that intent 864_f2d_93 9th cir affg 88_tc_1086 see also wolf v commissioner supra pincite 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 greater weight is given to objective facts than to a taxpayer’s self-serving statement of intent see 116_tc_198 sec_1_183-2 and b income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors to be weighed when considering whether a taxpayer is engaged in an activity for profit the relevant factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved in the activity none of these factors is controlling in and of itself and a decision as to a taxpayer’s intent is not governed by a numerical preponderance of the factors indep elec supply inc v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs a final_determination is made only after considering all facts and circumstances indep elec supply inc v commissioner supra pincite golanty v commissioner supra pincite respondent determined that petitioner did not engage in the glider activities with an intent to derive a profit and therefore disallowed the schedule c loss deductions petitioner counters that he did engage in the glider activities with an intent to realize a profit we address the nine nonexclusive factors in sec_1_183-2 income_tax regs in determining petitioner’s intent objectively carrying on the activity in a businesslike manner and maintaining complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs businesslike conduct is characterized by careful and thorough investigation of the profitability of a proposed venture monitoring of a venture in progress and attention to problems that arise over time see 90_tc_74 88_tc_464 petitioner did not maintain thorough books_and_records for his glider activities beyond his flight logs but the absence of accurate books_and_records does not conclusively establish the lack of a profit objective see de boer v commissioner tcmemo_1996_174 the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner golanty v commissioner supra pincite burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir petitioner did not prepare budgets income statements balance sheets forecasts or other financial statements however petitioner did review northwest’s expenses and elected to discontinue carrying insurance for the glider in to reduce expenses petitioner also purposely did not exceed hours of glider flight time to avoid the additional costly glider inspection each year petitioner held himself out as a glider instructor and actively promoted northwest through various marketing efforts primarily northwest’s web site to secure clients for glider rides and or for instruction although petitioner could and should have kept better business records for northwest what efforts he did undertake to make a financial success of his glider activities tend to show a profit objective a taxpayer’s extensive study of the accepted business and economic practices of an activity as well as the taxpayer’s consultation with experts may indicate a profit objective sec_1_183-2 income_tax regs petitioner secured the appropriate licenses and training to satisfy the faa requirements to operate as a glider flight instructor additionally he provided flight instruction at the boeing employees soaring club however petitioner did not provide information that he had consulted with accountants lawyers or business advisers about the economic aspects of his activities this factor is neutral the fact that a taxpayer devotes much personal time and effort to carrying on an activity may indicate a profit objective particularly where the activity does not involve substantial personal or recreational aspects sec_1 b income_tax regs petitioner started the northwest glider activities after he lost his full-time job with boeing and continued the activities part time after resuming full-time employment during the years in issue petitioner generally devoted all of his weekends to the glider activities respondent emphasizes that petitioner worked full time for harbour homes and then boeing during the years in issue suggesting that petitioner’s glider activities could not rise to the level of a trade_or_business because he also had a full-time job but petitioner’s having full-time employment does not preclude the possibility that his glider activities constituted a separate trade_or_business we have recognized that a taxpayer may engage in more than one trade_or_business at any one time see 74_tc_525 affd without published opinion 681_f2d_805 3d cir christine v commissioner tcmemo_2010_144 a taxpayer’s expectation that assets used in an activity will appreciate in value to create an overall profit may indicate a profit objective as to that activity golanty v commissioner supra pincite sec_1_183-2 income_tax regs northwest’s only asset during the years in issue was the glider there is nothing in the record regarding the value of the glider during the years in issue to demonstrate appreciation thus nothing shows petitioner’s expectation as to whether appreciation of the glider would bring about an overall profit see sec_1_183-2 income_tax regs a taxpayer’s success in carrying on other similar or dissimilar activities is a factor that may show a profit objective see sec_1_183-2 income_tax regs petitioner offered no evidence regarding success in carrying on comparable activities petitioner contends that he conducted a successful part-time business venture in kitchen and bathroom remodeling a dissimilar activity however he did not supply information regarding the operations or financial aspects of this business a profit objective is strongly indicated where the taxpayer has experienced a series of profitable years sec_1 b income_tax regs a series of losses during the startup_period of an activity is not necessarily an indication that the activity is not engaged in for profit bearing in mind however that the objective must be to realize a profit on the entire operation--future net_earnings and also enough earnings to recoup losses that have been incurred in intervening years 45_tc_261 affd 379_f2d_252 2d cir petitioner reported losses on his tax_return for northwest for and for the years in issue petitioner contends that the losses reported were paper losses because they were primarily a result of depreciating the glider using a 7-year recovery_period he asserts that if depreciation is not included in the northwest expenses that northwest had profits of dollar_figure and dollar_figure in and respectively and a loss of dollar_figure in depreciation however is a reflection of the apportioned use of an asset over a period of more than year and cannot be ignored in a true profit analysis best v commissioner tcmemo_1990_20 see also peacock v commissioner tcmemo_2002_122 petitioner’s first full year of the glider operations was in the glider activities were reasonably within the startup_period during the years in issue we treat this factor as neutral while substantial income from sources other than the activity may indicate that the activity is not engaged in for profit a taxpayer’s lack of substantial income from sources other than the activity tends to indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs the legislative_history of the tax reform act of publaw_91_ 83_stat_487 discloses a particular concern about wealthy individuals attempting to generate paper losses for the purpose of sheltering unrelated income see h rept 1969_3_cb_200 we have no such concerns with respect to petitioner a taxpayer’s enjoyment of an activity does not demonstrate a lack of profit objective if the activity is in fact conducted for profit as shown by other factors see 59_tc_312 sec_1_183-2 income_tax regs a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility jackson v commissioner supra pincite it is not contested that petitioner’s glider flight hours logged during the years in issue were attributable to paying customers with a few solo flights taken for faa license requirements moreover petitioner worked in the aviation field until he was laid off from boeing in and started working full time for that company again in petitioner’s enjoyment of flying does not change the result of whether he is in the trade_or_business of providing glider flights and instruction these nonexclusive factors and the facts and circumstances of this case lead us to conclude that petitioner engaged in the glider activities with the primary purpose and intent of realizing an economic profit independent of tax savings during the years in issue unreimbursed employee business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact 320_us_467 to deduct unreimbursed employee_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his or her employer 788_f2d_1406 9th cir affg tcmemo_1984_533 petitioner concedes that he is not entitled to the unreimbursed employee_business_expense deductions that he claimed for and petitioner has not provided sufficient evidence regarding the expenses claimed for or whether he received reimbursement or had the right to obtain reimbursement from his employer thus petitioner is not entitled to the deduction claimed for unreimbursed employee business_expenses for sec_6662 accuracy-related_penalties respondent determined that petitioner is liable for sec_6662 accuracy-related_penalties for the years in issue pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite respondent has not come forward with sufficient evidence to indicate that petitioner was negligent see sec_6662 and b respondent determined the amounts of tax required to be shown on petitioner’s and tax returns to be dollar_figure dollar_figure and dollar_figure respectively petitioner reported total_tax due of zero for and and dollar_figure for we do not sustain respondent’s disallowance of the expense deductions claimed for northwest on the basis of respondent’s determination that northwest was not engaged in for profit however petitioner conceded that the claimed unreimbursed employee_business_expense deductions for and were improper and we concluded that he is not entitled to those claimed for if the rule calculation for any year shows that a substantial_understatement_of_income_tax exists under sec_6662 petitioner is liable for the sec_6662 accuracy-related_penalty for that year petitioner has not argued that the penalties are inappropriate because of reasonable_cause or substantial_authority see sec_6664 higbee v commissioner supra pincite we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
